Citation Nr: 0932813	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  07-29 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a right hand 
disorder.

5.  Entitlement to service connection for a right shoulder 
disorder.

6.  Entitlement to service connection for a left shoulder 
disorder.

7.  Entitlement to service connection for a disorder 
manifested by muscle spasms in the back and legs, to include 
as secondary to a back disorder.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2006 and March 2007 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in June 2009, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002 & Supp. 2009) and who participated in this decision.  A 
transcript of this proceeding has been associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.



REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's 
claims.

The Veteran testified that during a war games training 
exercise at Fort Leonard Wood, and while assembling a tank, 
he fell approximately five to six feet to the ground while 
trying to climb off the tank in the dark.  The incident 
reportedly resulted in injuries to his back, knees, 
shoulders, and right hand.  The Veteran contends that as a 
result of this incident he suffers from chronic back, knee, 
shoulder, and right hand disorders.  He also asserts a 
disorder manifested by muscle spasms of the back and legs 
associated with his claimed back disorder.  

A review of the Veteran's service treatment records does not 
reflect any treatment for injuries of the spine, knees, 
shoulders, or right hand during service other than a single 
complaint of backache.  There is also no mention of any 
incident involving a fall from a tank.  The Veteran, however, 
testified that he was treated for his injuries at a hospital 
in St. Louis (possibly General Hospital), and was 
subsequently put on medical hold prior to receiving a 
hardship discharge.  Post-service medical evidence indicates 
that he has been diagnosed with osteoarthritis of the lumbar 
spine, knees, and shoulders, as well as right long chronic 
trigger digit.  Currently, there is no evidence other than 
the Veteran's own lay assertions that any of these diagnosed 
disorders are related to his active military service.  

Initially, the Board observes that the Veteran testified in 
June 2009 that he had previously filed for disability 
benefits with the Social Security Administration (SSA), but 
had been turned down.  See Hearing Transcript, p. 8.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that records associated with SSA determinations 
cannot be unilaterally deemed irrelevant by VA because the 
possibility that such records contain relevant evidence 
pertaining to etiology cannot be foreclosed absent a review 
of these records.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187-8 (2002).  As such, the Board concludes that it must 
remand this appeal so that the agency of original 
jurisdiction (AOJ) may obtain any records, including medical 
evidence, regarding any SSA disability determinations filed 
by the Veteran.

The Veteran also indicated at his hearing that he was seen by 
a Dr. Bauer within one year of separating from service for 
complaints relating to his claimed back injury.  See Hearing 
Transcript, pp. 8-9.  Dr. Bauer is, unfortunately, deceased, 
however, his office/medical practice remains intact.  See id.  
Since there is no indication in the current record that the 
records associated with the Veteran's alleged post-service 
treatment are unavailable from this office, the Board finds 
that a remand is also necessary to make appropriate attempts 
to obtain these records.  See 38 C.F.R. § 3.159(c)(1) (2008).  
Similarly, the Veteran indicated that he was given a yearly 
physical by the Department of Transportation (DOT) as 
mandated by his profession as a truck driver.  See Hearing 
Transcript, p. 10.  Although he was not certain whether 
records associated with these physicals would contain 
information regarding his claimed disorders, the Board 
observes that there is no harm in making reasonable efforts 
to obtain these records seeing as the Veteran has indicated 
that he was experiencing symptoms related to his claimed 
disorders when these physicals were performed.  See id.  

Finally, post-service treatment records reflect that the 
Veteran reports a history of bilateral knee surgery in 1985, 
bilateral shoulder surgery in 1989 or 1990, and right carpal 
tunnel surgery in the 1980s.  See, e.g., VA Primary Care Note 
dated November 15, 2006.  Such records are clearly relevant 
to the current appeal.  Thus, while this appeal is on remand 
the Veteran should be notified that he should submit 
information which will allow the AOJ to obtain these 
outstanding treatment records or, alternatively, that he 
should obtain these treatment records himself and submit them 
to the VA.  See 38 C.F.R. § 3.159(c)(1) (2008).  

The current claims folder contains VA treatment records dated 
from March 2003 through August 2007 and from September 2008 
through January 2009.  These latter records were associated 
with the claims file in response to the Veteran's testimony 
that he had received VA treatment for his claimed disorders 
since August 2007.  See Hearing Transcript, p. 20.  There is 
no indication, however, that either the Veteran or his 
accredited representative has waived AOJ review of these 
records.  Thus, the Board may not proceed with its appeal at 
this time.  See 38 C.F.R. §§ 19.37, 20.1304 (2008).  
Additionally, since it does not appear that the AOJ requested 
any outstanding treatment records for the period from August 
2007 through August 2008, reasonable efforts should be made 
to obtain any such records.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file).  

As previously noted, the Veteran testified that he was 
treated for his injuries during service and that his injuries 
resulted in him being placed on a "medical hold."  See 
Hearing Transcript, pp. 6-7.  The Board observes that the 
Veteran's service personnel records may make mention of this 
"medical hold"; thus, such records should be obtained by 
the AOJ.  Additionally, if the Veteran is able to identify 
when the alleged war games incident occurred (within a 60-day 
timeframe), the AOJ should request a search of any unit 
records such as Morning Reports and/or Sick Call Reports 
which might aid in corroborating the Veteran's lay 
statements.  He testified that he was a member of the 515th 
Engineers.  See Hearing Transcript, p. 5.  Furthermore, if 
the Veteran is able to identify the facility that treated him 
for his injuries, in addition to a 60-day timeframe, requests 
to appropriate sources should be made for such records.  

Finally, the Veteran's claim for TDIU benefits is impacted by 
the outcome of his claims for service connection.  The Court 
has held that all issues "inextricably intertwined" with an 
issue certified for appeal are to be identified and developed 
prior to appellate review.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Therefore, since the TDIU claim is 
"inextricably intertwined" with the Veteran's remaining 
claims, this claim must also be remanded to the AOJ in 
accordance with the holding in Harris. 




Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
provide the date of his alleged in-service 
injuries to within a 60-day timeframe.  He 
should also be asked to provide the name 
of the medical facility that treated him 
for his alleged in-service injuries.  If 
he is able to provide a 60-day window, 
then request a search of any records such 
as Morning Reports and/or Sick Call 
Reports for the 515 Engineers at Ft. 
Leonard Wood which might contain 
information pertaining to the Veteran.  
Additionally, requests should be made to 
the appropriate sources for any clinical 
records pertaining to the Veteran provided 
he identifies the medical facility where 
he received treatment.  Any requests and 
responses, positive or negative, should be 
documented in the claims file.

2.  Contact the Veteran to obtain the 
names and addresses of all medical care 
providers and facilities that have treated 
him for his claimed disorder as well as 
dates of treatment.  Such request should 
specifically ask for information regarding 
the following providers/facilities: (1) 
Dr. Bauer (advise the Veteran to provide 
information regarding the current practice 
where his records are maintained); (2) the 
Department of Transportation; (3) the 
providers and facilities involved in his 
bilateral knee surgery in 1985; (4) the 
providers and facilities involved in his 
bilateral shoulder surgery in 1989 or 
1990; (5) the providers and facilities 
involved in his right hand carpal tunnel 
surgery in the 1980s.  After securing the 
necessary release(s) from the Veteran, 
obtain these records.  Any requests for 
these records should be documented in the 
claims file.  

3.  Obtain the Veteran's basic and 
extended service personnel file, to 
include any documentation which might show 
that the Veteran was placed on a "medical 
hold," thereby deferring his deployment 
to Germany.  

4.  Obtain any VA treatment records from 
the Muskogee VA Medical Center for the 
period from August 2007 through August 
2008.  A response, negative or positive, 
should be associated with the claims file.  
Requests must continue until the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

5.  Obtain copies of any SSA disability 
benefit determinations as well as any 
copies of the records on which such 
determinations were based.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

6.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record, including the VA 
treatment records obtained following the 
August 2007 statement of the case, and 
determine if the Veteran has submitted 
evidence sufficient to warrant entitlement 
to the benefits sought.  Unless the 
benefits sought on appeal are granted, the 
Veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

